Citation Nr: 0947230	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine. 

3.  Entitlement to an initial compensable evaluation for 
status-post fracture to the right fourth metacarpal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from February 2001 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction of the Veteran's claims file was 
later transferred to the Louisville, KY RO.

The Board notes that the Veteran initially requested a 
hearing before the Board.  He has withdrawn this request.  
See June 2007 statement from Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005 the Veteran was provided a VA examination in 
furtherance of substantiating his claims.  At the time of 
this examination, the primary symptomatology pertaining to 
the cervical spine and lumbar spine was pain.  With respect 
to the right fourth metacarpal no sequelae were found and he 
had full range of motion.  The Veteran had full strength in 
the upper and lower extremities.  

In a December 2005 statement, however, the Veteran related 
that he was having a hard time gaining employment because he 
could not lift over 30 pounds, could not stand on his feet 
for more than 4 hours or do any repetitive bending.  His 
statement suggested that these limitations were due to a 
combination of his service-connected disabilities.  In a 
March 2007 statement the Veteran further reported that he had 
lost some strength in his right hand.  

The Veteran's statements regarding the symptoms of his 
service-connected disabilities indicate that they may have 
increased in severity since his last VA examination.  When it 
is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Given the period of time that has passed since his 
2005 examination, and because the record indicates that the 
severity of the symptomatology associated with the Veteran's 
service-connected disabilities may have increased in 
severity, remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the current 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine, degenerative disc disease of the 
cervical spine and status-post fracture to 
the right fourth metacarpal.  The claims 
folder should be provided to the examiner 
in connection with the examination of the 
Veteran.  The examiner is requested to 
delineate all manifestations of the 
Veteran's disabilities, to include any 
loss of motion or neurological 
abnormalities, and comment on the severity 
of these manifestations.  The examiner 
should also comment on whether the 
Veteran's service-connected disabilities 
are productive of pain, weakened movement, 
excess fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.  All indicated tests and studies 
should be undertaken, to include range of 
motion testing.

The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected disabilities alone 
render him unable to obtain or retain 
gainful employment.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009) (noting that when 
entitlement to total disability evaluation 
based on individual unemployability (TDIU) 
is raised during the administrative appeal 
of the initial rating assigned for that 
disability, it is part of the claim for 
benefits for the underlying disability).

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  Thereafter, readjudicate the issues.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


